Insider transaction detail - View details for insider with remarks Transactions sorted by : Insider Insider company name : Talisman Energy Inc. ( Starts with ) Filing date range : September 5, 2007 - September 5, 2007 Insider name: TALISMAN ENERGY INC. Legend: O - Original transaction, A - First amendment to transaction, A' - Second amendment to transaction, AP - Amendment to paper filing, etc. Insider's Relationship to Issuer: 1 - Issuer, 2 - Subsidiary of Issuer, 3 - 10% Security Holder of Issuer, 4 - Director of Issuer, 5 - Senior Officer of Issuer, 6 - Director or Senior Officer of 10% Security Holder, 7 - Director or Senior Officer of Insider or Subsidiary of Issuer (other than in 4,5,6), 8 - Deemed Insider - 6 Months before becoming Insider. Warning: The closing balance of the " equivalent number or value of underlying securities" reflects the" total number or value of underlying securities" to which the derivative contracts held by the insider relate. This disclosure does not mean and should not be taken to indicate that the underlying securities have, in fact, been acquired or disposed of by the insider. Transaction ID Date of transaction YYYY-MM-DD Date of filing YYYY-MM-DD Ownership type (and registered holder, if applicable) Nature of transaction Number or value acquired or disposed of Unit price or exercise price Closing balance Issuer name: Talisman Energy Inc. Insider's Relationship to Issuer: 1 - Issuer Security designation: Common Shares 1036327 2007-08-08 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 200,000 18.4999 200,000 General remarks: NCIB 1036328 2007-08-09 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 100,000 18.1886 300,000 General remarks: NCIB 1036339 2007-08-20 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase -300,000 0 General remarks: Shares purchased for cancellation pursuant to NCIB were cancelled. 1036329 2007-08-21 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 200,000 17.6711 200,000 General remarks: NCIB 1036331 2007-08-22 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 200,000 18.0473 400,000 General remarks: NCIB 1036332 2007-08-23 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 200,000 18.0906 600,000 General remarks: NCIB 1036333 2007-08-24 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 200,000 18.3253 800,000 General remarks: NCIB 1036334 2007-08-27 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 200,000 17.8999 1,000,000 General remarks: NCIB 1036335 2007-08-28 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase 200,000 17.7504 1,200,000 General remarks: NCIB 1036340 2007-08-28 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase -200,000 1,000,000 General remarks: Shares purchased for cancellation pursuant to NCIB were cancelled. 1036342 2007-08-31 2007-09-05 Direct Ownership : 38 - Redemption, retraction, cancellation, repurchase -1,000,000 0 General remarks: Shares purchased for cancellation pursuant to NCIB were cancelled.
